           Case 3:20-cv-00340-TSL-RPM Document 12 Filed 09/15/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 BRITTANY WADDELL, ROGER EWING, TONY
 SMITH, DANIEL HATTEN, DOUGLASS
 TRIPLETT, ERIK LEWIS, BOB HENDERSON,
 THOMAS HOLDER, and
 JAMARCUS DAVIS, individually and on behalf of a
 class of all others similarly situated,
                                                                   3:20-cv-0340-TSL-RHW
     Plaintiffs, v.

 TOMMY TAYLOR, in his official capacity as Interim
 Commissioner of the Mississippi Department of
 Corrections; RON KING, in his official capacity as
 Superintendent of Central Mississippi Correctional
 Facility; and JOE ERRINGTON, in his official
 capacity as Superintendent of South Mississippi
 Correctional Institution,

     Defendants.




                          NOTICE OF WITHDRAWAL OF MOTION FOR
                            TEMPORARY RESTRAING ORDER AND
                              PRELIMINARY INJUNCTION AND
                                 JOINT MOTION FOR STAY

          The parties, by and through counsel, hereby notify this Court of the withdrawal of Plaintiffs’

Motion for Temporary Restraining Order and Preliminary Injunction (docket entry number 6) and

the terms under which that Motion is withdrawn. The parties also jointly request that this matter be

stayed.

   1. Plaintiffs filed this COVID-related prison conditions action seeking declaratory and

          injunctive relief on May 14, 2020. On May 25, 2020, Plaintiffs filed their Motion for

          Temporary Restraining Order and Preliminary Injunction [6].
            Case 3:20-cv-00340-TSL-RPM Document 12 Filed 09/15/20 Page 2 of 5



    2. Since the filing of Plaintiffs' pending motion, the parties have engaged in informal discovery

           and extensive settlement negotiations. As a result of those efforts, the parties have entered

           into an Agreement (“the Agreement”) that, depending on compliance therewith, may finally

           resolve this matter.

    3. Pursuant to the Agreement, Plaintiffs have agreed not to seek court action on the pending

           Motion for Temporary Restraining Order and Preliminary Injunction. Should Plaintiffs’

           counsel determine that the Agreement is not being adequately followed or is inadequate to

           protect their clients’ interests, or should either party terminate the Agreement, the pending

           motion can be renewed by Plaintiffs. Defendants would then have 30 days within which to

           respond to both the Motion and Plaintiffs’ Complaint, except that the Plaintiffs may ask the

           Court to order a different time for the motion response in light of the circumstances at hand.

    4. Consistent with the terms of the Agreement and with consent of all parties, Plaintiffs hereby

           voluntarily withdraw their pending Motion for Temporary Restraining Order and Preliminary

           Injunction [6] and reserve the right to renew their motion, or an amended version thereof,

           should they deem it appropriate to do so.


    5. The parties agree further that this action should be stayed until further order of this Court

           while the parties continue to pursue resolution. The parties will provide status reports to the

           Court as requested, either in writing or by way of status conference. Upon termination of the

           Agreement or a determination by the parties that the circumstances of the COVID-19

           pandemic have changed such that the Agreement no longer is necessary or appropriate, the

           parties will so notify the Court.


           Based on the foregoing, the Motion for Temporary Restraining Order is hereby withdrawn

 and the parties jointly request that this matter be stayed until further order of the Court.
                                                       2

03726723
            Case 3:20-cv-00340-TSL-RPM Document 12 Filed 09/15/20 Page 3 of 5



           Submitted this the 15th day of September, 2020.

                                                Respectfully submitted,

                                                s/ Cliff Johnson
                                                Cliff Johnson (MSB No. 9383)
                                                MacArthur Justice Center at the
                                                University of Mississippi School of Law
                                                481 Chucky Mullins Drive
                                                University, Mississippi 38677
                                                Tel: (662) 915-6863
                                                Email: cliff.johnson@macarturjustice.org


 Paloma Wu (Miss. Bar No. 105464)                        Jonathan L. Abram
 Robert B. McDuff (Miss. Bar No. 2532)                   John P. Hamilton
 MISSISSIPPI CENTER FOR JUSTICE                          HOGAN LOVELLS US LLP
 5 Old River Pl., Ste 203                                Columbia Square, 555 Thirteenth Street, NW
 Jackson, MS 39202                                       Washington, District of Columbia, 20004
 (601) 709-0857                                          (202) 637-5600
 pwu@mscenterforjustice.org                              jonathan.abram@hoganlovells.com
 rmcduff@mscenterforjustice.org                          john.hamilton@hoganlovells.com

 Mark Whitburn
 WHITBURN & PEVSNER, PLLC                                Madeleine R. Bech
 2000 E. Lamar Blvd., Suite 600                          HOGAN LOVELLS US LLP
 Arlington, TX 76016                                     3 Embarcadero Center, Suite 1500
 (817) 653-4547                                          San Francisco, California 94111
 mwhitburn@whitburnpevsner.com                           (415) 374-2300
                                                         madeleine.bech@hoganlovells.com
 Joshua Tom (Miss. Bar No. 105392)
 ACLU OF MISSISSIPPI
 P.O. Box 2242
 Jackson, MS 39225
                                                         Attorneys for Plaintiffs
 (601) 354-3408
 jtom@aclu-ms.org

 Sydney C. Rupe
 HOGAN LOVELLS US LLP
 609 Main Street, Suite 4200
 Houston, TX 77002
 (713) 632-1400
 sydney.rupe@hoganlovells.com




                                                     3

03726723
           Case 3:20-cv-00340-TSL-RPM Document 12 Filed 09/15/20 Page 4 of 5




                                       s/ William Trey Jones, II
                                       R. David Kaufman (MSB #3526)
                                       dkaufman@brunini.com
                                       William Trey Jones, III (MSB #99185)
                                       tjones@brunini.com
                                       Karen E. Howell (MSB #102243)
                                       khowell@brunini.com
                                       Cody C. Bailey (MSB #103718)
                                       cbailey@brunini.com
                                       Jacob A. Bradley (MSB #105541)
                                       jbradley@brunini.com
                                       BRUNINI, GRANTHAM,
                                       GROWER & HEWES, PLLC
                                       The Pinnacle Building, Suite 100
                                       190 East Capitol Street (39201)
                                       Post Office Drawer 119
                                       Jackson, Mississippi 39205
                                       Telephone: (601) 948-3101
                                       Facsimile: (601) 960-6902


                                        s/ Douglas T. Miracle
                                       Douglas T. Miracle (Bar. No. 9648)
                                       Assistant Attorney General
                                       Mississippi Attorney General’s Office
                                       Post Office Box 220
                                       Jackson, Mississippi 39205-0220
                                       Telephone: (601) 359-5654
                                       doug.miracle@ago.ms.gov


                                        Attorneys for Defendants




                                            4

03726723
           Case 3:20-cv-00340-TSL-RPM Document 12 Filed 09/15/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this date the foregoing Notice and Motion was served via electronic
 mail by the court’s ECF system on September 15, 2020, to all counsel of record in this matter.

           Dated: September 15, 2020

                                             s/ Cliff Johnson
                                             Cliff Johnson
                                             Mississippi Bar No. 9383
                                             MacArthur Justice Center
                                             University of Mississippi School of Law 481 Chucky
                                             Mullins Drive
                                             University, Mississippi 38677
                                             Tel: (662) 915-6863
                                             Email: cliff.johnson@macarturjustice.org




                                                  5

03726723
